Title: James Maury to Thomas Jefferson, 29 April 1815
From: Maury, James
To: Jefferson, Thomas


          My dear Sir,  Liverpool 29th April 1815
          I now resume the conveyance of public information to you in the old way, and will, from time to time, have that pleasure.
          The peace appears to have given in the United States a more general satisfaction than in this country; where indeed it, at first, was by no means palatable to many; but now is, I believe, universally welcome: and I cannot help confidently hoping that, even should this country be again involved in war with France, the peace with the U.S.A. will not be disturbed, for I am strongly under the impression that the provocations which occasioned the late rupture will not be repeated.
          The return of intercource has not yet introduced into this port as many cargoes of our produce as it was generally expected would have been before this time: those however which are arrived meet a good market. Tobo, for example, now is selling from 6d a 21d ⅌ ℔. The Stocks of this article Cotton & some others had been nearly exhausted.
          I have lately heard of the benefit you experience from a singular practice, I am told, you have of putting your legs into cold water every morning. Is it so?I have lately resumed a practice, perhaps as singular for the 70th year: namely plunging into a cold bath thrice a week during the whole winter: to which I attribute my having been freer of cold than during any one of the preceding twenty eight winters that I have been in this place.
          Accept the sincere good wishes of
          Your old obliged friendJames Maury
        